NO. 07-10-0511-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL B

                                 JANUARY 19, 2011
                          ______________________________

                                   KEITH RAY MILLER,

                                                                 Appellant

                                             V.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 100th DISTRICT COURT OF CARSON COUNTY;

                    NO. 3979; HON. STUART MESSER, PRESIDING
                         _______________________________

                               Abatement and Remand
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Keith Ray Miller appeals his conviction for possession of marijuana.

The clerk=s record was filed on December 20, 2010. The reporter=s record was due on

December 13, 2010.       On January 18, 2011, the court reporter filed a request for

extension of time to file the reporter’s record, stating that she has not received a notice of

appeal or a written designation for the record from appellant’s counsel. In addition, the
trial judge received a letter from appellant’s counsel stating that appellant does not wish

to appeal.

       Accordingly, we abate this appeal and remand the cause to the 100th District

Court of Carson County (trial court) to determine the following issues:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. whether the appellant is entitled to a free appellate record due to his
       indigency;

       4. when the reporter’s record can reasonably be filed (given the length of
       trial and size of the record) in a manner that does not unduly delay the
       prosecution if this appeal.


       The trial court shall 1) issue such orders it deems necessary to address those

issues, 2) execute findings of fact and conclusions of law addressing the foregoing

issues, and 3) cause to be developed a supplemental clerk=s record containing its findings

of fact and conclusions of law and all orders it may issue as a result of its hearing in this

matter. Additionally, the district court shall then cause the supplemental record to be

filed with the clerk of this court on or before February 17, 2011. Should further time be

needed by the trial court to perform these tasks, then same must be requested before

February 17, 2011.

       It is so ordered.

                                                  Per Curiam


Do not publish.



                                             2